Citation Nr: 1828920	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  08-13 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to September 16, 2006.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2017 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claim is now under the jurisdiction of the RO in Winston-Salem, North Carolina.

In a September 2017 decision, the Board granted entitlement to TDIU on a schedular basis from September 16, 2006 and remanded entitlement to TDIU for the period prior to September 16, 2006 for extraschedular consideration.

The Veteran's attorney attempted to withdrew representation in a January 2018 letter, after the claim had been certified to the Board.  Under those circumstances, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion, a copy of which must be sent to the claimant.  No reason for withdrawal was provided and there is no indication that the Veteran was provided notice of the withdrawal.  Thus, the Board continues to recognize the attorney as representative.  38 C.F.R. § 20.608 (2017).


FINDING OF FACT

Prior to September 16, 2006, the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU on an extraschedular basis, prior to September 16, 2006, have been met.  38 U.S.C. § 1155, 5103, 5107 (2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.16(b), 4.18, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially"" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to September 16, 2006 the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  During this period the Veteran was service-connected for lumbar spine degenerative disc disease rated 40 percent from October 19, 2004; decreased sensation of the left lower extremity rated 10 percent from May 28, 2005; and decreased sensation of the right lower extremity rated 10 percent from May 28, 2005.  The combined ratings prior to September 16, 2006 were 40 percent from October 19, 2004 and 50 percent from May 28, 2005.

Pursuant to the Board's September 2017 remand, the RO referred the TDIU claim to the Director of Compensation Service (Director) for an extraschedular consideration in January 2018.  The Director, in a January 2018 opinion, opined that the "Veteran is not shown to be unemployable under any circumstances prior to September 2006."  The Director stated, "several non-service-connected disabilities identified which have not been differentiated from service-connected conditions" and that "no service-connected disabilities are identified individually or collectively, as the sole reason for the Veteran's unemployability."  

Although the Board is required to obtain the Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board finds that a balance of the evidence reflects that the Veteran is unemployable due to her service-connected disabilities for the period prior to September 16, 2006.  The Veteran's employment history is limited to work as a nursing assistant which ceased in August 1990; she has not been substantially or gainfully employed since that time.

December 1991 records from the Social Security Administration (SSA) indicate that the Veteran was found disabled due in part to significant degenerative disc disease at the L3-4 level with chronic back pain.  VA examination results from May 2005 indicate that the Veteran's low back disability resulted in increased pain due to prolonged sitting, standing, waling, bending, and lifting.  The VA examiner commented that "it appears that her job in the nursing field prevented her from continuing to work due to repetitive lifting and carrying.  

Subsequent VA examinations conducted in February 2010 and March 2017, regarding the impact of the Veteran's back disability on employment, indicated that she would have problems sitting, walking, and standing for any prolonged periods.  The Board's prior decision regarding TDIU eligibility for the period since September 16, 2006 was based on the 1991 determination by SSA and the February 2010 and March 2017 VA examinations describing the scope of activities that are severely limited by the Veteran's service-connected disabilities.

The Board finds that the impact of the Veteran's service-connected disabilities is consistent for the periods prior to September 16, 2006 and thereafter.  Namely, the Veteran's service-connected lumbar spine disability has manifested with symptoms that have limited her mobility when standing, walking, lifting, bending, and sitting for any prolonged period.  The Board acknowledges that the Director determined that the Veteran's service-connected disabilities "did not impact sedentary occupational activity" and that "physical occupational activity was shown to only be limited not impossible."  However, the Board finds that given the wide range of the Veteran's symptoms, to include severe pain during both prolonged movement and sitting, her ability to work in both a physical and sedentary capacity was impacted to a degree that would have prevented her from obtaining substantially gainful employment prior to September 16, 2006. 

The above discussion reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded her from obtaining or maintaining substantially gainful employment for the period prior to September 16, 2006.  Thus, the Board will afford the Veteran the benefit of the doubt.  Entitlement to an extraschedular TDIU is, therefore, granted for the period prior to September 16, 2006.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).

ORDER

Entitlement to a TDIU for the period prior to September 16, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


